Case 5:19-cv-02114-PA-KES Document 25 Filed 10/14/20 Page 1 of 1 Page ID #:1541



   1
   2
   3                                                                JS-6
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    KIMBERLY A. M.,                               Case No. 5:19-CV-02114 PA (KES)
 12                        Plaintiff,
 13           v.                                               JUDGMENT
 14    ANDREW M. SAUL, Commissioner
       of Social Security,
 15
                           Defendant.
 16
 17
 18          IT IS HEREBY ADJUDGED that, pursuant to the Order Accepting Report
 19    and Recommendation of U.S. Magistrate Judge, the decision of the Commissioner
 20    of the Social Security Administration is affirmed and this action is dismissed with
 21    prejudice.
 22
 23    DATED: October 14, 2020
 24                                           ____________________________________
                                              PERCY ANDERSON
 25                                           UNITED STATES DISTRICT JUDGE
 26
 27
 28
